Case 8:19-cv-02334-JVS-KES Document 28 Filed 06/25/20 Page 1 of 2 Page ID #:126




    1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    2
        MANNING LAW, APC
        20062 SW Birch St., Suite 200 Newport Beach, CA 92660
    3   Office: (949) 200-8755 Fax: (866) 843-8308
    4
        ADAPracticeGroup@manninglawoffice.com

    5   Attorneys for Plaintiff:
    6
        JAMES RUTHERFORD

    7   REED E. SCHAPER (SBN 082792)
    8   rschaper@hkemploymentlaw.com
        DEREK K. ISHIKAWA (SBN 270275)
    9   dishikawa@hkemploymentlaw.com
   10   HIRSCHFELD KRAEMER LLP
        233 Wilshire Boulevard, Suite 600
   11   Santa Monica, CA 90401
   12   Telephone: (310) 255-0705
        Facsimile: (310) 255-0986
   13

   14   Attorneys for Defendant
        LORD SHIVA LLC
   15

   16                       UNITED STATES DISTRICT COURT

   17                     CENTRAL DISTRICT OF CALIFORNIA
   18
           JAMES RUTHERFORD, an                 Case No.: 8:19-cv-02334-JVS-KES
   19      individual,
   20                                           Hon. James V. Selna
           Plaintiff,
   21                                           JOINT NOTICE OF SETTLEMENT
   22      v.
                                                Complaint Filed: December 4, 2019
   23      LORD SHIVA LLC, a                    Trial Date: November 3, 2020
   24      California limited liability
           company; and DOES 1-10,
   25      inclusive,
   26
           Defendants.
   27

   28

                                   JOINT NOTICE OF SETTLEMENT
                                                1
Case 8:19-cv-02334-JVS-KES Document 28 Filed 06/25/20 Page 2 of 2 Page ID #:127




    1         TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2
              Plaintiff, JAMES RUTHERFORD, and Defendant, LORD SHIVA LLC (the
    3

    4
        “Parties”) have reached a settlement in this matter and expect to file a joint

    5   stipulation for dismissal of the action pending completion of certain terms of the
    6
        confidential settlement agreement.
    7

    8   Dated: June 25, 2020                          MANNING LAW, APC

    9
                                                By:   /s/ Joseph R. Manning, Jr. Esq.
   10                                                 Joseph R. Manning, Jr., Esq.
   11                                                 Attorneys for Plaintiff,
                                                      Anthony Bouyer
   12

   13   Dated: June 25, 2020                    HIRSCHFELD KRAEMER LLP

   14                                           By:   /s/ Derek K. Ishikawa, Esq.
   15                                                 Derek K. Ishikawa
                                                      Attorney for Defendant,
   16                                                 Lord Shiva LLC
   17
                                  CERTIFICATE OF SERVICE
   18
              I certify that on June 25, 2020, I electronically filed the foregoing document
   19
        with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   20
        document is being served this day on counsel of record in this action via email
   21
        transmission and via transmission of Electronic Filing generated by CM/ECF.
   22
                                                       Respectfully submitted,
   23

   24   Dated: June 25, 2020                          MANNING LAW, APC
   25

   26                                           By:   /s/ Joseph R. Manning, Jr. Esq.
   27                                                 Joseph R. Manning, Jr., Esq.
                                                      Attorneys for Plaintiff
   28                                                 James Rutherford
                                  JOINT NOTICE OF SETTLEMENT
                                               2
